
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.24


January 1, 2009

John Althoff
4350 Executive Drive Suite #100
San Diego, CA 92121

Re:Separation and Release Agreement

Dear John:

        This letter sets forth the terms of the Separation and Release Agreement
("Agreement") between you and InfoSonics Corporation ("InfoSonics" or the
"Company"). Please read it carefully. It contains a release of claims and a
promise not to sue the Company:

        1.     Your resignation has been accepted employment with the Company is
terminated, effective December 31, 2008 ("Separation Date"). As of your
Separation Date, you have no duties, responsibilities or authority whatsoever as
an employee, agent or representative of the Company.

        2.     Subject to the terms of this Agreement and upon the occurrence of
the Effective Date (as defined herein), and the return of any and all equipment
provided to you, the Company agrees to pay to you severance of seven-thousand
five-hundred ($7,500.00) (less applicable taxes and withholdings), in addition
you will keep the Dell D620 laptop computer issued to you by InfoSonics
(combined "Severance Payment").

        3.     You acknowledge that the Company's obligation to make the
Severance Payment as set forth herein arises solely from this Agreement and
that, except as provided in this Agreement, the Company is not obligated to make
any severance or similar payment to you. You agree and understand that your
receipt of the Severance Payment and other benefits pursuant to this Agreement
is expressly contingent upon your continued compliance with the terms of this
Agreement.

        4.     In exchange for the Severance Payment and other benefits provided
to you as described herein, to the extent permitted by law, you, for yourself,
your heirs, executors, distributees, legatees, administrators, successors and
assigns to the extent permitted by law, hereby release and forever discharge
InfoSonics, all current and former parents, subsidiaries, benefit plans, related
companies, partnerships, joint ventures, and other affiliates thereof, and with
respect to all of them, their predecessors and successors, and with respect to
all such entities, all of their past, present and future employees, officers,
directors, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, and any other persons acting by, through, under or in concert with any
of the persons or entities listed herein, and their successors (the "Released
Parties") of and from any and all charges, complaints, actions, causes of
action, suits, liabilities, obligations, promises, controversies, damages,
losses, debts and expenses (including attorneys' fees and costs) and claims in
law or in equity of any nature whatsoever, known or unknown, suspected or
unsuspected, you may have, ever had, now have or shall have against each or any
of the Released Parties, to and including the date of execution of this
Agreement, including, but not limited to, claims for breach of an implied or
express employment contract, claims for wrongful discharge, claims for negligent
or intentional tort, claims alleging a violation of the Consolidated Omnibus
Budget Reconciliation Act (COBRA) (29 U.S.C. § 1161 et. seq.); the Older Workers
Benefit Protection Act (29 U.S.C. §§ 626 et seq.); the Age Discrimination in
Employment Act of 1967, as amended (29 U.S.C. §§ 621 et seq.); Title VII of the
Federal Civil Rights Act of 1964, as amended (including as amended by the Civil
Rights Act of 1991) (41 U.S.C. §§ 2000e et seq.); the Equal Pay Act of 1963, as
amended (29 U.S.C. § 206(d)(1)-(4); the Civil Rights Acts of 1866 and 1871 (42
U.S.C. § 1981); the Immigration Reform and Control Act of 1986 (29 U.S.C.
§§ 1802 et. seq.); the Worker Adjustment and Retraining Notification Act, (29
U.S.C §§ 2101 et seq.); the Employee Retirement Income Security Act of 1974, as
amended (29 U.S.C. §§ 1001 et seq.); the Fair Labor Standards Act (29 U.S.C.
§§ 201 et seq.); the Americans with Disabilities Act of 1990 (42 U.S.C. §§ 12101
et seq.); the Family Medical Leave Act of 1993, (29 U.S.C. §§ 2611 et seq.),
claims pursuant to federal, state or local law regarding discrimination based on
age, race, sex, pregnancy, religion, national

--------------------------------------------------------------------------------




origin, disability, marital status, sexual orientation or preference, and claims
for alleged violation of any other local, state, or federal law, regulation,
ordinance, common law or public policy, having any bearing whatsoever on the
terms or conditions of your employment with or by InfoSonics or the separation
of your employment from the Company. You further agree, to the extent permitted
by law, not to bring suit or other legal action against any of the Released
Parties based on any claims that are being released pursuant to this Agreement
and expressly agree to waive any benefit therefrom. You understand, agree and
intend that this Agreement contains a full and final release, compromise and
settlement of any and all claims you may have against the Released Parties
whether known, suspected, unknown or unsuspected, that you may have as of the
date of this Agreement.

        5.     Notwithstanding any contrary provision of this Agreement, by this
release, you do not waive your right to file a charge or complaint with a
government administrative agency ("agency") enforcing the civil or human rights
laws, such as the Equal Employment Opportunity Commission, or any state human
rights agency, or to participate in any investigation or proceeding conducted by
such an agency, or to testify in or cooperate with any related proceeding, nor
shall any provision in this Agreement adversely affect your right to engage in
such conduct. Nevertheless, pursuant to this Agreement, you waive the right to
obtain or assign any monetary relief or other recovery as a result of or with
regard to the matters alleged in any such charge or complaint or to collect any
monies or compensation as a result of filing or participating in such a charge
or complaint. You further agree never to accept or assign any damages, remedies
or other relief (any right to which you hereby waive) with respect to any claim
that has been released herein or any event occurring as of the date of this
Agreement.

        6.     You hereby waive any and all right to reinstatement or
re-employment to any position of employment with InfoSonics or any affiliate
thereof.

        7.     Other than as may be required pursuant to paragraph 5, you agree
that you will not, directly or indirectly, make any adverse or disparaging oral
or written statements regarding InfoSonics or its subsidiaries, parent and
affiliates, or the respective successors, assigns, agents, shareholders,
officers, directors or current or former employees of any of them, whether to
any customer or prospective customer of the Company, the press or any other
media, any other business entity or third party, or any current or former
employee of the Company and that you will do nothing to impair the Company's
reputation or good will among its customers, potential customers, vendors,
suppliers, or others in the industry.

        8.     You agree that you will promptly return to InfoSonics any and all
confidential information and all other materials, equipment, property or
documents belonging to the Company that may be in your possession or control.

        9.     You promise not to disclose, either directly or indirectly, in
any manner whatsoever, any information regarding the existence or terms of this
Agreement to any persons or entities other than your attorney, your immediate
family, your accountant or any governmental taxing authority.

        10.   You acknowledge and agree that (a) you were given sufficient time
to consider this Agreement before signing it and that you took advantage of that
time, (b) you carefully read the Agreement, (c) you fully understand it, (d) you
are entering the Agreement voluntarily, (e) you are receiving valuable
consideration in exchange for your execution of the Agreement that you would not
otherwise be entitled to receive, and (f) you have had the opportunity to
discuss this Agreement with your attorney if you desired to do so.

        11.   This Agreement contains the entire agreement between InfoSonics
and you and may not be modified, altered or terminated except upon the express
prior written consent of you and the Company.

        12.   The waiver by any party of a breach of any provision herein shall
not operate or be construed as a waiver of any subsequent breach by any party.

2

--------------------------------------------------------------------------------



        13.   This Agreement shall be deemed executed and delivered within the
State of Florida and is made in contemplation of its interpretation and effect
being construed in accordance with the laws of said State applicable to
contracts fully executed, delivered and performed in said State, and it is
expressly agreed that it shall be construed in accordance with the laws of the
State of Florida without giving effect to the principles of the conflicts of
laws. All litigation arising out of or relating to this Agreement or any of the
transactions contemplated hereby shall be brought exclusively in the Federal or
State courts of Miami, Florida and the parties consent to personal jurisdiction
therein.

        14.   The rule of law that ambiguities in agreements are to be construed
against the drafter shall not be applied to this Agreement.

        Please read this letter with care, make certain that you understand the
meaning of each of the terms contained herein, and take time to consider your
decision before you sign. THIS AGREEMENT CONTAINS A RELEASE OF ALL CLAIMS. As
stated above, we recommend that you should consult with an attorney of your
choice.

        If the terms of the agreement are satisfactory to you, please
countersign the enclosed copy of this letter, have your signature notarized, and
return it to me by January 31, 2009, whereupon this letter and such copy will
constitute a binding agreement on the basis set forth above.



  Sincerely yours,

    

       



  INFOSONICS

    

       



  By:   Jeff Klausner

    

       



  Signature:   /s/ Jeff Klausner


--------------------------------------------------------------------------------



  Title:   Chief Financial Officer

3

--------------------------------------------------------------------------------



I acknowledge and agree that I have read the foregoing Agreement, have had the
opportunity to consult with counsel, and that I understand the meaning of each
of the terms contained herein, and that I have freely and voluntarily entered
into it. I agree that no fact, evidence, event or transaction currently unknown
to me but which may hereafter become known to me, shall affect in any manner the
final and unconditional nature of the release stated above.



  /s/ John Althoff


--------------------------------------------------------------------------------

Signature

 


STATE OF     


--------------------------------------------------------------------------------

  )         )ss.: COUNTY OF    


--------------------------------------------------------------------------------

  )

I,                         , a Notary Public, do hereby certify that
                        , personally known to me to be the same person whose
name is subscribed in the foregoing instrument, appeared before me this day in
person and acknowledged that she signed and delivered the said instrument as her
free and voluntary act for the uses and purposes therein set forth.

Given under my hand and official Seal this                    day of
                        .

    

   

    

 

--------------------------------------------------------------------------------

Notary Public

4

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.24

